AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District of Tennessee

                  United States of America                       )
                               V.                                )
                                                                 )       Case No.
                  WILLIAM EARL HARDY
                                                                 )                  3:20-MJ-       lOS~
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   April 6, 2020              in the county of                                Knox                                                                              in the
      Eastern          District of - - -
                                       Tennessee
                                         - - - - - - , the defendant(s) violated:
            Code Section                                                   Offense Description
18 U.S. Code §§ 751 (a) & 4082                Escape from Custody




         This criminal complaint is based on these facts:
See attached Affidavit of Deputy United States Marshal Robert B. Stafford.




         !if Continued on the attached sheet.

                                                                                               Comp! 111ant :s signature
                                                                                                            \\    I                     I       I        (        t       •                           )   )   '      •



                                                                           Robert B. Stafford, Depu_tY,· ~nited .-State~ Marsl:,~1
                                                                                                Printed nain~ and title' .                                                         .            :-        ::)                ,' ! ~
                                                                                                        \        i \                                             I.   ~       '.               ii)        ! • .J                         ~
                                                                                                                                                                                                                                        •i
                                                                                                                           I       '}                        \                             I                             '    • •

                                                                                                                       •       •            '                                 - '               l     '•)           '")
Sworn to before me and signed in my presence.                                                                     '    - '.        ,},              \·                                 '        . !   ','          ,·,              )


                                                                            ~                                          \i·., ; '1( '                                                            •',,'.)
                                                                               ~ Q _ :' :,·_:)·,.-;·~,(-,,
                                                                                           I




Date:             04/08/2020
                                                                                                  Judge's signatw5                                                                                    -----=::::::._

City and state:                     Knoxville, Tennessee                          Debra C. Poplin, U.S. Magistrate Judge
                                                                                                Printed name and title



        Case 3:20-cr-00049-TAV-HBG Document 1 Filed 04/08/20 Page 1 of 3 PageID #: 1
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA
                                                      Case No. 3:20-MJ-~lOS
                                                                         - -5- - - - -
                        v.

      WILLIAM EARL HARDY



                     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

         I, Robert B. Stafford, Deputy United States Marshal, being duly sworn, do depose and

 state as follows:

         1.      I am currently employed as a Deputy United States Marshal in the Eastern District

 of Tennessee. As a Deputy United States Marshal, I am responsible for, among other things, the

 apprehension of federal fugitives.

         2.      On November 11, 2015, William Earl Hardy was found guilty of Possession of

 Firearm by a Convicted Felon 18 U.S.C. § 922(g)(l). Hardy was sentenced to serve 77 months in

 prison, with 24 months of supervised release.

        3.       On March 11, 2020, the United States Bureau of Prisons transferred Hardy to the

 Midway Rehabilitation Center (Midway) located at 1515 East Magnolia A venue, Knoxville,

 Tennessee, for the completion of his court-ordered sentence of confinement.

        4.       On April 7, 2020, I learned that Hardy had escaped from Midway on April 6, 2020

 at approximately 4:30pm. I learned that Hardy packed all of his belongings into a bag and left

 the facility. Staff at Midway were unable persuade Hardy to stop, even after giving him a verbal

 warning return.




Case 3:20-cr-00049-TAV-HBG Document 1 Filed 04/08/20 Page 2 of 3 PageID #: 2
  On April 7, 2020, the Bureau of Prisons issued a Notice of Escaped Federal Prisoner due to his

  escape from Midway.

         5.      Based on the foregoing, I submit that probable cause exists that on or about April

  6, 2020, within the Eastern District of Tennessee, William Earl Hardy escaped from custody in

  violation of 18 U .S.C. §§ 751 (a) and 4082. Accordingly, I respectfully request that this Court

  issue a warrant for the an-est of William Earl Hardy.




                                                       Respectfully submitted,




                                                       Deputy United States Marshal
                                                       United States Marshals Service

                                                                                                   ~   I       \•   '

                                                                                  I'
                                                                                  \      l                                    '
         Subscribed and sworn to before me on April 8, 2020:                           : :. '. ,           t                  \   ,   ,




                                                   ~ ~c ::::·'\·::t.,:::,,
                                                       United States Magistrr nge                          , :- ·\ -
                                                                                                                        1
                                                                                                                            • ,




                                                   2


Case 3:20-cr-00049-TAV-HBG Document 1 Filed 04/08/20 Page 3 of 3 PageID #: 3
